Citation Nr: 1453986	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  07-25 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder with depression.
 
2. Entitlement to a total disability rating based on individual unemployability.



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970 and from February 1971 to September 1976. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In December 2010 and February 2013, the Board remanded the appeal for further development. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal.  A review of the documents in such file reveals VA treatment records from December 2011 to October 2013.  The Veterans Benefits Management System contains an unrelated rating decision.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  Clarification of representation reveals that the appellant is currently representing himself in the course of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2013 Board remand directed the AOJ to schedule the Veteran for a Travel Board hearing at the RO in Roanoke, Virginia.  Even though in November 2013 the Veteran confirmed that he still wished to testify at a hearing, he has not yet been afforded one.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Roanoke, Virginia, in accordance with applicable provisions.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



